 

SOUTHERN DISTRICT OF MISSISSIPPI

ELLE DB

 

IN THE UNITED STATES DISTRICT COURT OCT 16 2019
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI]

 

 

 

 

 

 

EASTERN DIVISION ARTHUR JOHNSTON
EBV a eee DEPUTY
UNITED STATES OF AMERICA
Vv. Criminal No. 2:19cr28-KS-MTP

FREDA CAL COVINGTON

AGREED PRELIMINARY ORDER OF FORFEITURE
PURSUANT to a separate Plea Agreement between FREDA CAL COVINGTON, by and
with the consent of her attorney, and the UNITED STATES OF AMERICA (hereinafter “the

Government”), FREDA CAL COVINGTON agrees that the following findings are correct, and

further agrees with the adjudications made herein. Accordingly, the Court finds as follows:

1. The defendant is fully aware of the consequences of having agreed to forfeit to the
Government her interests in and to the hereinafter described property, having been apprised
of such by her attorney and by this Court; and she has freely and voluntarily, with
knowledge of the consequences, entered into a Plea Agreement with the Government to
forfeit such property.

2. The defendant agrees, the $107,500 Money Judgment, constitutes or was derived from
proceeds that the defendant obtained, directly or indirectly, as a result of the offense
charged in the Indictment and/or was used, or intended to be used, in any manner or part,
to commit, or to facilitate the commission of the offense charged in the Indictment and/or
was involved in the offense charged in the Indictment. Such property is, therefore, subject
to forfeiture pursuant to Title 18, United States Code, Section 982(a)(7), Title 18, United

States Code, Section 981(a)(1)(C), and Title 28, United States Code, Section 2461(c).
The defendant has been apprised that Rule 32.2 of the Federal Rules of Criminal Procedure,

and Title 18, United States Code, Section 982 require the Court to order the forfeiture of

the $107,500 Money Judgment, at, and as a part of, the sentencing proceeding. The

defendant does hereby waive such requirement and the requirement that the forfeiture be

made a part of the sentence as ordered by the Court in the document entitled, "Judgment in

a Criminal Case.” The defendant and her attorney further authorize the Court to enter this

order immediately, and agree that the forfeiture ordered hereunder will be a part of the

sentence of the Court whether ordered at that proceeding or not and whether or not attached

as a part of the said Judgment in the Criminal Case.

IT IS, THEREFORE, ORDERED AND ADJUDGED AS FOLLOWS:

a.

That the defendant shall forfeit to the United States a Money Judgment in the
amount of $107,500.

The Court has determined, based on the defendant’s plea agreement, that the
following property is subject to forfeiture pursuant to Title 18, United States Code,
Section 982(a)(7), Title 18, United States Code, Section 981(a)(1)(C), and Title 28,
United States Code, Section 2461(c), that the defendant had an interest in such
property and that the government has established the requisite nexus between such
property and such offenses :

$107,500 Money Judgment

That any ancillary hearing is hereby dispensed with as the forfeiture provides for a
money judgment. Pursuant to Fed. R. Crim. P. 32.2(b)(4), this Agreed Preliminary
Order of Forfeiture shall become final as to the defendant at the time of sentencing

[or before sentencing if the defendant consents] and shall be made part of the
sentence and included in the judgment, and that this order shall be enrolled in all
appropriate Judgment Rolls.
The Court shall retain jurisdiction to enforce this Order, and to amend it as necessary,

pursuant to Fed. R. Crim. P. 32.2(e).

Mw
SO ORDERED AND ADJUDGED this } day of Oda, 2019.

UNITED STATES DISTRICT JUDGE

 

AGREED:
KM) Niet whet
KATHLYN VAN BUSKIRK

Assistant United States Attorney ,

Srp de U Coyne

FREDA CAL COVINGTON

 

 

JEANNENE T. PACIFIC
Attorney for Defendant
